DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 41-54 have been presented for examination on the merits. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liversidge et al (US 20060198896) in view of Ohki et al (EP 1208863).

Liversidge et al teach nanoparticulate formulations of a benzodiazepine, such as lorazepam, and methods of making and using such formulations. The formulations are particularly useful in aerosol and injectable dosage forms, and comprise nanoparticulate benzodiazepine, such as lorazepam, and at least one surface stabilizer. The formulations are useful in the treatment of status epilepticus, sleep induction, acute psychosis, as a pre-anesthesia medication, etc, (See abstract, [0001], [0037], [0104] and [0226]).
In developing a therapeutic aerosol, the aerodynamic size distribution of the inhaled particles is the single most important variable in defining the site of droplet or particle deposition in the patient (See [0006]).  Drugs intended for intranasal delivery (systemic and local) or pulmonary delivery can be administered as aqueous solutions or suspensions, as solutions or suspensions in halogenated hydrocarbon propellants (pressurized metered-dose inhalers), or as dry powders. Metered-dose spray pumps for aqueous formulations, pMDIs, and DPIs for nasal delivery are available from, for example, Valois of America or Pfeiffer of America (See [0010] and [0011]). 
Liversidge et al also disclose that the said formulations comprises a nanoparticulate benzodiazepine, such as nanoparticulate lorazepam, having an effective average particle size of less than about 2000 nm (see [0029]). Droplet size determines in vivo deposition of a benzodiazepine, i.e., very small particles, about <2 microns, are delivered to the alveoli; larger particles, about 2 to about 10 microns, are delivered to the bronchiole region; and for nasal delivery, particles of about 5 to about 100 microns are preferred. Thus, the ability to obtain very small benzodiazepine, such as lorazepam, particle sizes which can "fit" in a range of droplet sizes allows more effective and more efficient (i.e., benzodiazepine uniformity) targeting to the desired delivery region (See [0043]).
Liverside et al disclose that the said surface stabilizers include steric acid, benzalkonium chloride, glycerol monostearate, tyloxapol, n-decyl (-D-glucopyranoside; n-decyl (-D-maltopyranoside; n-dodecyl (-D-glucopyranoside; n-dodecyl (-D-maltoside; heptanoyl-N-methylglucamide; n-heptyl-(-D-glucopyranoside; n-heptyl (-D-thioglucoside; n-hexyl (-D-glucopyranoside; nonanoyl-N-methylglucamide; n-noyl (-D-glucopyranoside; octanoyl-N-methylglucamide; n-octyl-(-D-glucopyranoside; octyl (-D-thioglucopyranoside; etc (See [0109] and claim 3).
Liversidge et al further disclose that the value for D50 of a nanoparticulate benzodiazepine, such as lorazepam, composition is the particle size below which 50% of the benzodiazepine, such as lorazepam, particles fall, by weight. Similarly, D90 is the particle size below which 90% of the benzodiazepine, such as lorazepam, particles fall, by weight (See [0138]).
Aerosols intended for delivery to the nasal mucosa are inhaled through the nose. For optimal delivery to the nasal cavities, droplet or aggregate dry powder particle sizes of about 5 to about 100 microns are useful, with droplet or aggregate dry powder particle sizes of about 30 to about 60 microns being preferred. The nanoparticulate benzodiazepine particles are either suspended in the liquid droplet for 
 The formulations may be in dry powder form, solution, suspension or dispersion and may be administered via any known device to the pulmonary or nasal cavities such as dry powder inhaler, nebulizer, MDIs etc. The formulations may also comprise other active agents such as antidepressants, steroids, anti-nauseants, antipsychotics, opioids, anesthetics, narcotics, etc, (See [0091]-[0099]).
It is also disclosed that the benzodiazepine is present in a concentration selected from the group consisting of from about 0.05 mg/mL up to about 600 mg/mL, for aqueous aerosol formulations, and about 10 mg/g up to about 990 mg/g for dry powder aerosol formulations (See [0157] and claim 6).
Liversidge et al lack disclosure on the particle size specifically being bimodal. However this is well known as shown by Ohki et al. 

Ohki et al teach a powder composition suitable to be administered from an oral or nasal cavity for deposition in inside parts of the human body. The powder two kinds of fine particles selected from a group consisting of a first kind of fine particle having an aerodynamic mean particle diameter of not less than 7 µm, a second kind of fine particle having an aerodynamic mean particle diameter of 5-7 µm, a third kind of fine particle having an aerodynamic mean particle diameter of 3-5 µm, a fourth kind of fine particle having an aerodynamic mean particle diameter of 1-3 µm, and a fifth kind of fine particle having an aerodynamic mean particle diameter of not more than 1 µm. The particles are deposited in the part of a human body according to their particle size (see [0044]-[0048]). 
Ohki et al also disclose that the particulate medicament as powder composition may be selected from an analgesic agent, an anginal preparation, an antiallergic agent, an anti-inflammatory agent, and the like, depending on cure purposes. These powder agents may have various aerodynamic mean particle diameters suitable for deposition in different target parts of the human body (See [0049]). 
Ohki et al also disclose the inhalator used to deliver the said compositions to the pulmonary or nasal passages (See [0010] and claims). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ohki et al with Liversidge et al to arrive at the instant invention. It would have been obvious to do so because both references teach inhalable formulations and devices for treating respiratory or systemic disorders wherein the formulations may be in dry powder form or liquid solutions or suspension forms. Both references disclose the particle size and their target sites, including nasal cavity. Liversidge et al teach a formulation comprising a benzodiazepine 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
While neither reference expressly disclose the percentage amount of each particle population, the said limitation is not considered a patentable distinction because Ohki et al disclose a composition comprising two or more particle populations. The said composition necessarily has a certain percentage of one particle population and the remaining of the other. Firstly, one of ordinary skill in the art is more than capable of determining the percentage of each population based on the desired effect. According to MPEP, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2144.05.
Secondly, it is noted that average particle size of the first population is greater than 5 micron and the average particle size of the second population is up to 5 micron. This means that both populations have a certain/given concentration of particles that are in the other size range. That is, for example, that first population has a given amount of particles that are smaller than 5 micron, such as 4 or 3 microns which meet the range of the second population. 

Claims 41-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanders (US 20040101482) in combination with Liversidge et al (US 20060198896). 

Sanders teach a bimodal pharmaceutical composition comprising effective amounts of a first active ingredient which substantially comprises a coarse fraction and a second active ingredient which substantially comprise a fine fraction characterized in that the coarse fraction possesses a greater mass median aerodynamic diameter than the fine fraction. There is also described a method of delivering a therapeutically effective amount of a substantially fine active ingredient to the lung of a patient by co-administration with a substantially coarse active ingredient (See abstract).
bimodal composition consists of the aerodynamic particle size of the coarse fraction from 4 to 20 µm, preferably from 4 to 12 µm e.g. 6 µm. That is, at least 50% w/w of the particles have an aerodynamic particle diameter 6 µm. The aerodynamic particle size of the substantially fine fraction may be from 1 to 4 µm, e.g. 1 µm. That is, at least 50% w/w of the particles have an aerodynamic particle size of 1 µm (see [0009]).
Further, Sanders disclose that “it is within the scope of this invention to include polymodal combination compositions, e.g. trimodal combinations” (See [0010]). The substantially coarse fraction preferentially comprises an agent which is active in the central/upper airways of a patient, e.g. the throat and/or oral cavity whilst the substantially fine fraction may comprise an agent which is active in the lung periphery (see [0011]). 
Sanders disclose that the medicaments suitable for the said formulations include an anti-inflammatory medicament such as a corticosteroid, a bronchodilator, a mucolytic agent, an antibiotic, growth hormone, etc, or combinations thereof (see [0012]- [0020]). 
Sanders also disclose that for the treatment of respiratory and/or systemic disorders the said pharmaceutical composition may be delivered to the respiratory tract. Thus, delivery to the respiratory tract may comprise buccal delivery, nasal delivery or delivery by inhalation. The preferred mode of delivery to the respiratory tract is by inhalation into the lungs. Thus, the pharmaceutical composition can be administered by way of an inhaler, e.g. a metered dose inhaler or a dry powder inhaler, an insufflator or nebuliser, or any other conventionally known methods of administering inhalable medicaments (See [0028]). The aerosol composition of the  a suspension of the active ingredient with a propellant (See [0029] and [0035]).
Sanders teach that each metered dose or actuation of the inhaler will generally contain from 3 µg to 200 µg or preferably from 3 to 50 µg of a coarse fraction, e.g. a bronchodilator, and from 20 µg to 1,000 µg or preferably from 20 to 500 µg of a fine fraction, e.g. a corticosteroid. The frequency of administration of the said pharmaceutical composition will vary, but most preferably, the pharmaceutical composition will be administered once or twice daily (See [0038]). In a bronchodilator/corticosteroid combination therapy, the ratio of bronchodilator to corticosteroid in the said composition may vary, but is preferably within the range from 1:0.4 to 1:167 (See [0050]). 
In Example 1, Sanders disclose a bimodal dry powder inhalation formulation comprising: 
-as coarse fraction-  6 µg formoterol fumarate with particle size 5-6 µm,
-as fine fraction- 100 µg fluticasone propionate with particle size 2-3 µm (See  [0054]). 
Further provided is a process for the manufacture of the said pharmaceutical composition, which comprises mixing a substantially coarse fraction of an active agent with a substantially fine fraction of an active agent, and optionally at the same time or sequentially mixing a pharmaceutically acceptable adjuvant, diluent or carrier (See [0051]).
pressurised aerosol comprising such a pharmaceutical composition in admixture with at least a suitable propellant (See claim 29).
Sanders lack a disclosure on the benzodiazepines, treating seizures and the specific enhancers. These are known in the art as shown by Liversidge et al.

Liversidge et al’s teachings are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Liversidge et al with Sanders to arrive at the instant invention. It would have been obvious to do so because both references teach inhalable formulations and devices for treating respiratory or systemic disorders wherein the formulations may be in dry powder form or liquid solutions or suspension forms. Both references disclose the particle size and their target sites. Sanders teach bimodal or trimodal compositions for inhalation, pulmonary and nasal, comprising one or more active agents for treating respiratory or systemic disorders. Sanders lack specific disclosure on the active agents including benzodiazepines for treating seizures or the specific enhancers. However it is well known in the art that benzodiazepines are suitable for inhalation through lung or nasal cavities and are suitable for treating disorders such as seizures, as shown by Liversidge et al.  Liversidge et al also discloses that the addition of surface stabilizers/enhancers is beneficial in creating a better particle flow and absorption. 

In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 41-42 and 44-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanders (US 20040101482) in view of Jamison et al (US 20080076761).

Sanders’s teachings are delineated above and incorporated herein.
Sanders lack a disclosure on the benzodiazepines and treating seizures. These are known in the art as shown by Jamison et al.

Jamison et al teach benzodiazepine compositions formulated for intranasal administration, comprising a binary solvent system comprising a first solvent in which seizures. In one aspect, disclosed is a fast-acting, clonazepam composition for transnasal administration that can be used for the treatment of seizure clusters (See abstract). Clonazepam has been used in the treatment of many different epilepsy syndromes and for different types of seizures including Lennox-Gastaut syndrome (petit mal variant), akinetic and myoclonic seizures (See [0010] and [0049]).
The said benzodiazepines include alprazolam; bromazepam; chlordiazepoxide; clobazam; clonazepam; clorazepate; diazepam; estazolam; flunitrazepam; flurazepam; halazepam; ketazolam; loprazolam; lorazepam; lormetazepam; medazepam; midazolam; nitrazepam; nordazepam; oxazepam; prazepam; quazepam; temazepam; tetrazepam; and triazolam (See [0052]).
Jamison et al discloses containers/delivery systems for the said compositions which may include unit dose or multi-dose containers providing, for example, a fixed or variable metered dose application. In preferred embodiments, the container/delivery system is used to deliver metered doses of the said compositions for application to the nasal cavity of a subject. The delivery system may be propelled by, for example, a pump pack or by use of propellants e.g., hydrocarbons, hydro fluorocarbons, etc. (See [0131]). 
In another aspect of Jamison et al’s disclosure, benzodiazepines are delivered to mucosal tissue, for example, intranasally, using dry powder formulations. Such dry micronized particles of a selected benzodiazepine (e.g., clonazepam). The said powders are mixed with a liquid and delivered using an intranasal spray device intended for use with a liquid form. Examples of liquid forms include a suspension. An alternative to such liquid forms is a dry powder formulation of benzodiazepine (e.g., diazepam, lorazepam, midazolam, clonazepam, and the like) that may be administered intranasally as a dry powder or a blend (See [0136]-[0137]). 
Jamison et al disclose that the intranasal delivery of particulate benzodiazepines would likely result in an acceptable delivery profile for benzodiazepines due to the intrinsic permeation properties of the substances. Particle sizes ranging from about 5 µm to about 20 µm would allow a dry-powder dispensing device to deliver sufficient quantities of selected benzodiazepines to effect pharmacological action in a short time frame (See [0138]-[0141]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Jamison et al with Sanders to arrive at the instant invention. It would have been obvious to do so because both references teach inhalable and nasal formulations and devices for treating respiratory or systemic disorders wherein the formulations may be in dry powder form or liquid suspension forms. Both references disclose the particle size and their target sites. Sanders teach bimodal or trimodal compositions for inhalation, pulmonary and nasal, comprising one or more active agents for treating respiratory or systemic disorders. Sanders lack specific disclosure on the active agents including benzodiazepines for treating seizures. However it is well known in the art that benzodiazepines are suitable 
Jamison et al teach a formulation comprising a benzodiazepine such as clonazepam and other active agents wherein the particles have a particle size of less than 20 µm and disclose that the formulations may have binary action. Not only, the combination of the two references would have met each and every limitation of the claimed invention, but it would have been obvious to combine the two references with a reasonable expectation of success because they are both drawn to inhalable particles with hetereodispese particle size distribution and for treating systemic disorders.   
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanders (US 20040101482) in view of Jamison et al (US 20080076761) as applied to claim 41 and in further view of .

Sanders and Jamison et al’s teachings are delineated above and incorporated herein.
nasal formulations comprising a benzodiazepine such as clonazepam may include penetration enhancers, which increase the rate at which the pharmacologically active agent permeating through mucosal tissue and enter the bloodstream (See [0056] and [0104]). 
It is stated that the said compositions may further comprise a mucosal penetration enhancing agent. Examples of mucosal penetration enhancing agents include, N-methyl-2-pyrrolidone, 1-dodecylazacycloheptan-2-one, isopropyl myristate, etc (See [0109]).
The combined references lack a disclosure on the specific penetration enhancers of claim 43. However these are known in the art as shown by Meezan et al.

Meezan et al disclose a method of increasing the absorption of a compound via ocular, nasal, nasolacrimal or inhalation route into the circulatory system of a patient. In particular, the method comprises administering with the compound an absorption enhancer comprising a nontoxic, nonionic alkyl glycoside (See Abstract).
Examples from which useful alkyl glycosides can be chosen for the therapeutic composition include: alkyl glycosides, such as octyl-, nonyl-, decyl-, undecyI-, dodecyl-, and octadecyl α or β-D-maltoside, -glucoside or -sucroside; alkyl thiomaltosides, such as heptyl, octyl, and dodecyl-, β-D-thiomaltoside; alkyl thioglucosides, such as heptyl- or octyl 1-thio β-D-glucopyranoside; alkyl maltotriosides, etc (See col. 6, lines 10-51). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Meezan et al with that of Jamison et al and Sanders to arrive at the instant invention. It would have been obvious to do so because the combined references of Sanders and Jamison et al teach nasal formulations and devices for treating systemic disorders such as seizure wherein the formulations may be in dry powder form or liquid suspension forms. Sanders teach bimodal or trimodal compositions for inhalation, pulmonary and nasal, comprising one or more active agents for treating systemic disorders. Jamison et al, also teach that the said nasal formulations comprising a benzodiazepine may include penetration enhancers to increase the rate at which the pharmacologically active agent permeating through mucosal tissue and enter the bloodstream. Jamison et al disclose mucosal penetration enhancing agent such as 1-dodecylazacycloheptan-2-one, isopropyl myristate. Meezan et al also teach that penetration enhancers improve the rate of absorption of active agents into the blood stream and provide a list of suitable compounds that are nontoxic and effective in pharmaceutical formulations such as alkyl thioglucosides, inlcuding heptyl- or octyl 1-thio β-D-glucopyranoside and alkyl maltotriosides. As such one of ordinary skill in the art would have been motivated to have selected Meezan et al’s penetration enhancers as penetration enhancers of Jamison et al and Sanders formulations and methods with a reasonable expectation of success. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Claims 41-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,530,463 in view of Sanders (US 20040101482).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Sander. 
Specifically, the examined claims are drawn to a bimodal particulate composition for nasal administration of benzodiazepine particulates, comprising: a first population of particles comprising a benzodiazepine and having a first effective average particle size and a second population of particles comprising a benzodiazepine and having a second effective average particle size, and a penetration enhancer; wherein the first effective average particle size is greater than 5.0 pm; said second effective average particle size is between 0.5 and 5.0 pm; said first effective average particle size is at least 10% greater than said second effective average particle size; said benzodiazepine comprises at least one member selected from the group consisting of: alprazolam, brotizolam, chlordiazepoxide, clobazam, clonazepam, clorazepam, demoxazepam, flumazenil, flurazepam, halazepam, midazolam, nordazepam, medazepam, diazepam, nitrazepam, 
Reference claims are drawn to a bimodal particulate composition for nasal administration of benzodiazepine having particle size greater than 2000 nm, comprising a first and a second population of particles wherein the first particle size is at least 1.5 times that of the second particle size. Claims are also drawn to a method of use of the said compositions. 
The difference between the examined claims and the references claims are minor modifications that would have been obvious to one of ordinary skill in the art, especially in view of Sanders’s disclosures. For example, the examined claims disclose that the first particles have an average particle size of greater than 5 micron, and the second particles are sized from 0.5 to 5 micron. The reference claims disclose that particles are greater than 2000 nm. Additionally, the examined claims disclose a method of making the said compositions which reference claims do not.
However, the differences are obvious. With regard to the particle size range, the claimed ranges meet the reference claim range. Additionally Sanders et al also disclose ranges that would have motivated one of ordinary skill in the art to modify the ranges as desired. With regard to the method of making steps, Sanders teach mixing coarse and fine particles together and then adding carriers. As such one of ordinary skill in the art 
As such, the modifications/differences are either within the claimed scope or would have been obvious to one of ordinary skill in the art as stated above. 

Claims 41-54 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616